DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120.  This is a continuation application of copending Application No. 16/573,271, filed September 17, 2019, which is a continuation of Application No. 16/178,802, filed November 2, 2018 (now U.S. Patent No. 10,468,157), which is a continuation of Application No. 15/714,170, filed September 25, 2017, (now U.S. Patent No. 10,262,774), which is a continuation of Application No. 14/264,088, filed on April 29, 2014 (now U.S. Patent No. 9,905,338)

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 16, 2020, January 21, 2021, and May 19, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

                                                                Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but 
  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) of Publication Number US (10,861,621), US (10,468,157)(claim 1), US 10,262,774) and (US 9,905,338).  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is the broader version of the issued patent. An example is listed below.


US Patent Number
10,861,621
US Patent Number
10,468,157
US Patent Number
10,262,774
US Patent Number
9,905,338
Claims 
1. An insulated electric cable comprising: two first core wires, each of the two first core wires including: a first conductor; and a first insulating layer covering the first conductor; and two second core wires, each of the two second core wires including: a second conductor having a cross-sectional area smaller than that of the first conductor; and a second insulating layer covering the second conductor; wherein the two second core wires are mutually stranded to form a subunit, and wherein one of 

3. The insulated electric cable according to claim 1, wherein the second insulating layer is formed by a polyolefin-based resin, a cross-linked polyethylene, or a cross-linked fluorine resin.
  
4. The insulated electric cable according to claim 1, further comprising: a first coating layer covering the core member; and a second coating layer covering 

5. The insulated electric cable according to claim 4, wherein the first coating layer is any of a polyolefin-based resin, polyurethane elastomer, polyester elastomer, or a compound formed by mixing at least two kinds of these resin and elastomer.  

6. The insulated electric cable according to claim 4, wherein the second coating layer is formed by a polyurethane-based resin.  

7. The insulated electric cable according to claim 1, further 

Claims  -
1. An insulated electric cable comprising: a core member formed by stranding a plurality of core wires, each of the core wires including a conductor and an insulating layer covering the conductor; a tape member wrapped around the core member (in claim 7 of instant application); and a coating layer covering the core member (claim 4 of instant application), wherein the insulating layer does not include magnetic powder, wherein the core member has two first core wires having a same diameter 
Claim 1 -
1. An insulated electric cable comprising: a core member formed by stranding a plurality of core wires, each of the core wires including a conductor and an insulating layer covering the conductor; a first coating layer which is formed of extruded resin covering the core member; a second coating layer covering the first coating layer (claim 4 of instant application); and a tape member disposed between the core member and the first coating layer(in claim 7 of instant application) in a state that it is wrapped around only the core member, wherein 
Claim 1 -
1. An insulated electric cable comprising: a core member formed by stranding a plurality of core wires, each of the core wires including a conductor and an insulating layer covering the conductor; a first coating layer which is formed of extruded resin covering the core member (claim 5 of instant application); a second coating layer covering the first coating layer (claim 2 of instant application); and a tape member disposed between the core member and the first coating layer (claim 7 of instant application) in a state that it is wrapped around 
    
2. The insulated electric cable as in claim 1, wherein the insulating layer of the core wires is formed by a flame-retardant polyolefin-based resin (claims 2 and 3 of instant application). 

   3. The insulated electric cable as in claim 1, wherein the first coating layer is any of a polyolefin-based resin, polyurethane elastomer, polyester elastomer, or a 

Claim 1 -
1. An insulated electric cable comprising: a core member formed by stranding a plurality of core wires, each of the core wires including a conductor and an insulating layer covering the conductor; a first coating layer which is formed of extruded resin covering the core member; a second coating layer covering the first coating layer; and a tape member disposed between the core member and the first coating layer in a state that it is wrapped around only the core member, wherein the insulating layer does not include the magnetic powder, wherein 

    2. The insulated electric cable as in claim 1, wherein the insulating layer of the core wire is formed by a flame-retardant polyolefin-based resin. (claims 2 and 3 of instant application)

    3. The insulated electric cable as in claim 1, wherein the first coating layer is any of a polyolefin-based resin, polyurethane elastomer, polyester elastomer, or a compound formed by mixing at least two kinds of these resin and 

  4. The insulated electric cable as in claim 2, wherein the first coating layer is any of a polyolefin-based resin, polyurethane elastomer, polyester elastomer, or a compound formed by mixing at least two kinds of these resin and elastomer. (claim 5 of instant application)







Claims 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. US Patent Number 9,905,338 in view of Eshima (US 2011/0005805).

In regards to Claim 8, U.S. Patent No. US Patent Number 9,905,338 claims the insulated electric cable according to claim 1.

U.S. Patent No. US Patent Number 9,905,338 does not claim the first conductor is a stranded wire formed by stranding 360 to 610 wires.
teaches a conductor is a stranded wire formed by stranding 360 to 610 wires (figure 1, the cable (1) has roughly over 360 wires including the stranded wires (2) and the stranded wire conductors (3)).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the first conductor is a stranded wire formed by stranding 360 to 610 wires, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

In regards to Claim 9, U.S. Patent No. US Patent Number 9,905,338 claims the insulated electric cable according to claim 1.

U.S. Patent No. US Patent Number 9,905,338 does not claim the second conductor is a stranded wire formed by stranding 50 to 70 wires.

Eshima teaches a conductor is a stranded wire formed by stranding 50-70 wires (figure 1, the cable (1) has roughly over 50-70 wires including the (7) stranded wires (2) and the stranded wire conductors (3)).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the first conductor is a stranded wire formed by stranding 50-70 wires, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Claims 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. US Patent Number 9,905,338 in view of Yokoyama et al. (US 2003/0083797).

In regards to Claim 10, U.S. Patent No. US Patent Number 9,905,338 claims the insulated electric cable according to claim 1.

U.S. Patent No. US Patent Number 9,905,338 does not claim the first core wire is configured to send an electrical signal for an electro mechanical parking brake, and wherein the second core wire is configured to send an electrical signal for an antilock brake system.

Yokoyama et al.  teaches the first core wire (51) is capable of sending an electrical signal for an electro mechanical parking brake since it is a power conductor, and wherein the second core wire (52) is is capable of sending an electrical signal (52) for an antilock brake system since it is a signal line.

It would have been obvious to one of ordinary skilled in the art to have used the cable of the invention in a braking system as taught by Yokoyama et al. since Yokoyama et al. teaches the signal line connecting the drive controller and the vehicle motion controller and an electric power line for supplying an electric power to the drive controller are constructed by a single cable covered with a same sheath in a portion connecting the vehicle body side and the wheel side. Thus, since the number of bending cables can be set to one, the object to provide an inexpensive brake device can be realized (paragraph [0010]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.


	Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2847